IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-10622
                          Conference Calendar


REGINALD WHITE,

                                           Petitioner-Appellant,

versus

ROBERT GUZIK, Warden, Federal Medical
Center, Federal Bureau of Prisons,

                                           Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-243-E
                       - - - - - - - - - -

                           December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Reginald White, a federal prisoner (# 21182-034), appeals

the district court’s summary dismissal of his 28 U.S.C. § 2241

habeas corpus petition.    White contends that, under 18 U.S.C.

§ 3621(e)(2)(B), he was entitled to early release from his

sentence for possession of a firearm by a convicted felon, a

violation of 18 U.S.C. § 922(g), because he completed a 500-hour

drug-abuse treatment program and was a “nonviolent” offender.

The district court held that such claim was precluded by Venegas


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10622
                                -2-

v. Henman, 126 F.3d 760 (5th Cir. 1997), cert. denied, 523 U.S.
1108 (1998), in which this court held that it was within the

discretion of the Bureau of Prisons to exclude from

classification as “nonviolent” offenders those inmates who had

been convicted of possession of a firearm by a felon.   Venegas,
126 F.3d at 764-65.   The district court was correct in concluding

that a claim virtually identical to White’s claim was “squarely

rejected” by this court in Venegas.   Accordingly, the dismissal

of White’s § 2241 petition is AFFIRMED.